UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1449



PAULINE CRUSENBERRY,

                                            Plaintiff - Appellant,

          versus


BODDIE-NOELL ENTERPRISES, INCORPORATED,

                                             Defendant - Appellee.



                            No. 01-1497



PAULINE CRUSENBERRY,

                                             Plaintiff - Appellee,

          versus


BODDIE-NOELL ENTERPRISES, INCORPORATED,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-99-129-2)


Submitted:   October 24, 2001          Decided:     November 26, 2001
Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark T. Hurt, Abingdon, Virginia; Brian S. McCoy, Rock Hill, South
Carolina, for Appellant.     Melissa Walker Robinson, C. Kailani
Memmer, Monica Leigh Taylor, GENTRY, LOCKE, RAKES & MOORE, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 01-1449, Pauline Crusenberry appeals the district

court’s order denying her motion for new trial.     We have reviewed

the record and the district court’s opinion and find no reversible

error.   See Fitzgerald v. Greene, 150 F.3d 357, 362 (4th Cir.

1998); City of Richmond v. Madison Mgmt. Group, Inc., 918 F.2d 438,

459 (4th Cir. 1990).   Accordingly, we affirm.

     In its cross-appeal, No. 01-1497, Boddie-Noell challenges the

district court’s order denying its bill of costs pursuant to Fed.

R. Civ. P. 54(d)(1).   However, our review of the record and dis-

trict court’s order again reveals no reversible error.       Accord-

ingly, we affirm that decision on the reasoning of the district

court.   Crusenberry v. Boddie-Noell Enterprises, Inc., No. CA-99-

129-2 (W.D. Va. Mar. 15, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  3